Citation Nr: 1118570	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  03-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to February 10, 2005, for degenerative joint disease of the lumbosacral spine.

2. Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the lumbosacral spine, from February 10, 2005, to present.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and December 2004 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2005, the Veteran testified in a Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In September 2006, the Board remanded the appeal for additional development.  

In a December 2008 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Order, the Court vacated and remanded the Board's December 2008 decision and implemented the provisions of an August 2009 Joint Motion for Remand (Joint Motion).

In March 2010, the Board remanded the claims in accordance with the August 2009 Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.
In March 2010, the Board remanded the claim of entitlement to an increased rating for a lumbar spine disability for the purpose of obtaining an opinion addressing whether absent Achilles tendon reflexes noted during an October 2003 VA examination constituted neurologic findings sufficient to warrant a separate rating under Note 1 of the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

The Veteran underwent additional examination of the spine in June 2010.  The associated report of examination shows that the examiner ordered an EMG to address the Veteran's complaints of radiating pain, and that the EMG was scheduled for June 15, 2010.  Although the examiner determined, based upon the results of the EMG, that the Veteran's peripheral neuropathy was associated with his diabetes mellitus rather than his service-connected lumbar spine disability, the June 15, 2010, report of the EMG is not in the claims file.  As the report of EMG would be of assistance to the Board in determining whether a separate rating is warranted for any neurologic manifestations of the Veteran's service-connected lumbar spine disability, the Board concludes that a copy must be obtained and associated with the claims file.

Additionally, at his June 2010 VA examination, the Veteran asserted that his lumbar spine disability had progressively worsened.  The most recent VA clinical records in the claims file are dated in October 2005.  As VA clinical records dated since October 2005 may support the Veteran's contentions, they are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the assignment of TDIU is dependent, in part, on a calculation of the overall disability percentage that a Veteran has for his or her service-connected disabilities.  The Board notes that the Veteran, through his representative, submitted new evidence related to the TDIU issue in March 2011.  As any assignment of a higher rating for the Veteran's lumbar spine disability while in remand status could affect the Veteran's eligibility for TDIU, the claim for entitlement to TDIU is inextricably intertwined with the lumbar spine claim.  See generally Holland v. Brown, 6 Vet. App. 443 (1994); Vettese v. Brown, 7 Vet. App. 31 (1994); Parker v. Brown, 7 Vet. App. 116 (1994).  The Board is therefore deferring action on the issue of entitlement to TDIU until after adjudication of the issue of an increased rating for the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the Waco, Texas, VA Medical Center dated from October 2005 to the present, including, specifically, a June 2010 report of EMG examination.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


